DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-7, and species I, claims 2 and 3, in the reply filed on July 20, 2021 is acknowledged.
Claims 8-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention (i.e., group); claims 4-7 are withdrawn from further consideration as being drawn to non-elected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 20, 2021.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Germany on April 5, 2017. It is noted, however, that applicant has not filed a certified copy of the 10 2017 003 312.9 application as required by 37 CFR 1.55.
Information Disclosure Statement
	The IDS received on October 4, 2019 and December 10, 2020 are proper and are being considered by the Examiner.
Drawings
	The drawings received on October 4, 2019 are acceptable.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the phrase, “in particular” followed by further limitation.  However, the Office construes the phrase, “in particular” as the phrase, “preferably”, or the phrase, “for example”.  The use of such phrase followed by a claim limitation renders that claim indefinite because it is unclear under what conditions the preferred (or the particular) limitation is employed or whether that limitation is required at all (if construed as “for example”).
	Claim 1 is also recited as a “method for specific detection”, but does not have an active step of any detection.  Rather, the method simply ends with the step of enrichment of target objects.  Therefore, the claim does not recite a final step that agrees with the preamble of the claim.  Also, for the purpose of prior art, the method has been construed to be an enrichment method only.
	Claims 2 and 3 are also indefinite because it is unclear whether the claims are actually performing the steps of single PCR (claim 2), or multiplex PCR (claim 3) since their parent claim 1 only recites the “intent” to achieve a detection, not actually perform it.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brozek, Wolfgang (US 2011/0195437 A1, published August 11, 2011).
With regard to claim 1, Brozek discloses a method comprising in which specific matrix, such as macrophages, mononuclear leukocytes are obtained from whole blood (“invention is an improved, simplified … method … characterization of mononuclear leucocytes of the blood, in particular blood macrophages, including the phagocytosed molecular markers thereof”, section [0010]), thereby enriching the target objects or molecules associated therewith together with the isolated matrix objects (“method for characterizing … quantifying, molecular marker … that are intracellularly absorbed from tissue by blood macrophages … performing a selection and/or enrichment and/or separation of blood macrophages or leukocyte populations containing blood macrophages from the whole blood”, section [0012]).
With regard to claims 2 and 3, the limitations are one of intent and not an actively performed step (“in order to achieve a specific detection”, see parent claim 1), and therefore anticipated by Brozek.
.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cecrdlova et al. (Immunology Letters, published on-line November 2015, vol. 169, pages 8-4).
Regarding claim 1, Cecrdlova et al. teach a method of enriching from blood, CD14 monocytes (“EDTA blood was diluted … centrifuged … Monocytes from PBMCs were separated by pluriBead Cell separation technology (PluriSelect, Germany) … uses non-magnetic microparticles (beads) coated with monoclonal antibodies that recognizes specific molecules on the target cell surface (CD14 in this case), page 9, section 2.1), wherein the target objects are enriched together with the matrix objects (i.e., monocytes), (“[m]onocytes bind to anti-CD14 on the surface of microparticles and other cells are washed away”, page 9, section 2.1; [a]fter cell harvesting, cells were centrifuged … total RNA was extracted … qRT-PCR analysis was performed using RT2 Profiler PCR arrays …”, page 9, sections 2.4 and 2.5).
With regard to claims 2 and 3, the PCR was performed with a kit that contains 84 different specific primers for immunoregulation related genes (see page 9, section 2.5).
Therefore, Cecrdlova et al. anticipate the invention as claimed.
Conclusion
	No claims are allowed.
Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to Young.Kim@uspto.gov.  However, the office cannot guarantee security through the e-mail system nor should official papers be transmitted through this route.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.  All official documents must be sent to the Official Tech Center Fax number: (571) 273-8300.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        July 27, 2021
/YJK/